     Case: 1:17-cr-00428 Document #: 44 Filed: 10/05/20 Page 1 of 8 PageID #:218




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )
                         v.                       )
                                                  )
 DEBBIE WILLIAMSON,                               )
                                                  )
                                 Defendant,       )    No. 17 CR 428-1
                                                  )
                         and                      )    Judge Durkin
                                                  )
 PRINCIPAL FINANCIAL GROUP and                    )
 PRINCIPAL LIFE INSURANCE                         )
 COMPANY,                                         )
                                                  )
                    Third-Party Respondent.       )

             MOTION OF THE UNITED STATES FOR TURNOVER ORDER

       The United States of America, by John R. Lausch, Jr., United States Attorney for the

Northern District of Illinois, moves for a turnover order, and in support states as follows:

       1.      The court entered a restitution judgment against defendant Debbie Williamson on

June 13, 2018. As of October 1, 2020, Williamson has an outstanding balance of $1,703,781.21.

       2.      The United States may use any federal or state procedure to enforce the judgment.

18 U.S.C. §§ 3613(a) and (f). A citation to discover assets directed to the respondent Principal

Financial Group was issued on July 30, 2018 and Williamson, was served on August 6, 2018, with

statutory notice.

       3.      Third-party citation respondent Principal Financial Group answered the citation to

discover assets on August 15, 2018. A copy of the answer is attached as Exhibit A. Principal

Financial Group served Williamson with a copy of the answer as reflected in paragraph 9 of the

answer. Principal Financial Group stated that at the time the citation was served it had in its
     Case: 1:17-cr-00428 Document #: 44 Filed: 10/05/20 Page 2 of 8 PageID #:219




possession or under its control, property belonging to Williamson in the form of a defined benefit

pension plan which Williamson will be eligible to receive a monthly annuity after her 65th

birthday.

       4.      Based upon Principal Financial Group’s answer, the United States is entitled to

25% of the monthly distribution, once she is eligible, which represents Williamson’s interest in

the defined benefit pension plan being held by the respondent, which is not exempt from

garnishment. 18 U.S.C. § 3613(a) and 26 U.S.C. § 6334.

       5.      The Clerk of the Court collects all payments on monetary penalties imposed in

criminal cases; accordingly, all payments should have “No. 17 CR 428-1” written in the lower left

corner of the check and be submitted to: Clerk of the Court, U.S. District Court, Northern District

of Illinois, 219 South Dearborn Street, 20th Floor, Chicago, Illinois 60604

       6.      The United States has provided all notices required by law.

       WHEREFORE, the United States requests entry of a turnover order requiring Principal

Financial Group to submit to the Clerk of the Court 25% of the monthly annuity payments when

eligible for distribution, which represents Williamson’s interest in the defined benefit pension plan,

which is not exempt from garnishment, to be applied to the outstanding judgment.

                                               Respectfully submitted,

                                               JOHN R. LAUSCH, Jr.
                                               United States Attorney

                                               By: s/ Scott D. Heffron
                                                  SCOTT D. HEFFRON
                                                  Assistant United States Attorney
                                                  219 South Dearborn Street
                                                  Chicago, Illinois 60604
                                                  312-886-4190
                                                  scott.heffron@usdoj.gov

                                                  2
Case: 1:17-cr-00428 Document #: 44 Filed: 10/05/20 Page 3 of 8 PageID #:220
Case: 1:17-cr-00428 Document #: 44 Filed: 10/05/20 Page 4 of 8 PageID #:221
Case: 1:17-cr-00428 Document #: 44 Filed: 10/05/20 Page 5 of 8 PageID #:222
Case: 1:17-cr-00428 Document #: 44 Filed: 10/05/20 Page 6 of 8 PageID #:223
                Case: 1:17-cr-00428 Document #: 44 Filed: 10/05/20 Page 7 of 8 PageID #:224
PERSONAL & CONFIDENTIAL
ORICA USA INC
33101 EAST QUINCY AVE
WATKINS, CO 80137-9406
                                                                                      ORICA USA INC. RETIREMENT INCOME PLAN


                                                                                    Contract Number:

DEBBIE J WILLIAMSON

SENECA, IL




                    This is your annual retirement plan statement provided to you by ORICA USA INC.

 PENSION BENEFIT SUMMARY
 donot delete


  As of January 1, 2018
     Earned Monthly Benefit                        $157.03
     Vesting Percent                                 100%

 ADDITIONAL INFORMATION / BENEFITS
 Your employer has set up a pension plan that will give you a fixed monthly benefit when you retire. Your
 pension plan plays a vital role in your retirement planning because:
 - Your employer funds this pension plan completely.
 - The plan will give you a dependable source of income when you retire.

 ABOUT THIS STATEMENT
 WE'VE MADE SOME ASSUMPTIONS
 - Terms of the pension plan will not change.
 - The current regulatory minimums and maximums do not change.


 WE'VE USED THE FOLLOWING PENSION TERMS IN THIS STATEMENT
 - Earned Monthly Benefit: The accrued pension benefit on your date of termination. This is based on the
 formula outlined in your plan booklet. This amount would be available at your Normal Retirement Date.
 - Vesting Percent: The non-forfeitable percentage of the pension benefit.

 PENSION BENEFIT
 The pension benefit has been calculated using the plan in effect as of 01/01/2018. It assumes that you will
 retire at age 65 and start receiving monthly payments under the normal form of income as defined in your
 summary plan description booklet. If married when you retire, federal law requires your benefits be paid in the
 form of a joint and survivor benefit, unless you specifically choose another form of payment offered under the
 plan and with your spouse's consent in writing. The joint and survivor benefit provides for a monthly benefit
 during your lifetime, but allows you to continue 50% of the benefit to your spouse for his or her lifetime. Under
 this payment method, benefits shown on this report will be reduced. If you elect another method, the pension
 will be adjusted accordingly.




                   We prepared this statement carefully. Please review and report any discrepancies
                                          to your employer within 90 days.
                                                     Visit us at www.principal.com for online    You may contact us at 1-800-547-7754 to
                                                     access to your benefit information,         speak to a retirement specialist about the
                                                     personal information and to learn more      plan's benefits and your retirement needs.
                                                     about your retirement plan.                 We are available M-F from 7am - 9pm CT.
           Case: 1:17-cr-00428 Document #: 44 Filed: 10/05/20 Page 8 of 8 PageID #:225
TIPS TO ACHIEVE YOUR RETIREMENT DREAMS
How much you'll need depends on your retirement goals. If you're like many people, you might need a little
assistance determining the right steps to a financially secure retirement. We've prepared this report to help.
Currently, the three main sources of retirement income are Social Security, Employer Sponsored Pension
Plans, and Personal Savings .

Social Security - Many people in today's workforce won't receive full Social Security benefits at age 65
because the Social Security Retirement age is being phased from 65 to 67. Social Security was not intended to
be a retiree's sole source of income and may cover less than 1/3 of your retirement.

Employer Sponsored Retirement Plans - Employer sponsored retirement plans play an important role in
providing a financially secure retirement. Your employer sponsors this defined benefit plan:
        - A Defined Benefit plan states the benefit a participant will receive at retirement and the benefit does
          not fluctuate based on market conditions.

Personal Savings - As part of your overall retirement savings plan, you can set up an Individual Retirement
Account (IRA). There are various types of IRA's available that usually offer some tax advantages* over a
personal savings account.

While your employer offers a retirement plan, you may want greater financial security at retirement. Opening a
personal IRA could help. If you would like more information about your employer sponsored retirement benefits
or retirement planning, call our Client Contact Center at 1-800-547-7754 or visit www.principal.com.

*Withdrawals prior to age 59 1/2 may be subject to income tax including a 10% tax penalty and redemption costs.


IMPORTANT INFORMATION
The defined benefit plan's benefit formula uses "permitted disparity". This means, the formula provides a
benefit based on a larger percentage of compensation that exceeds the plan's Social Security base and a
smaller percentage of compensation that does not exceed the plan's Social Security base. Permitted disparity
allows a benefit formula to take into account the lower contribution rate (as a percentage of compensation) that
the employer makes to Social Security on behalf of those employees whose compensation exceeds the plan's
Social Security base. For additional information on the plan's benefit formula, refer to the Summary Plan
Description (booklet).
